Case 0:20-tp-60003-WPD Document 1 Entered on FLSD Docket 01/17/2020 Page 1 of 21
                                                       a; cp-Jplp-v-T-
                                                                     /---7nfxra'
                                                                               x-
 PROB22(Revçyjj1:18-cr-00O61-PLM ECFNo,376filed01/10/20 PagelD.1938 Page1of1
            .

                                                                      DOCKETNUMBER Xkansfevring Court
                                                                                                    )
            TRANSFER OF JURISDICTION                                                    1:18:CR:061-06
                                                                      DOCKET
                                                                       .
                                                                            NUMB R(ReceiyingCp?
                                                                                              z?'
                                                                                                /;
                                                                              -
                                                                                             oa -j .                   /
  NAM E AND ADDRESS OF                                                DISTM CT                             DIVISION
  PROBATIONER/SUPERVISED RELEASEE
                                                                      W ESTERN DISTRICT OF                   SOUTHERN
  JOHN NEW TON                                                        M ICHIGAN

                                                                      NAME OF SENTENCING JUDGE
                                                                      HON ORABLE PAUL L M ALONEY
                                                                      DATESOFPROBATION/ FROM                TO
                                                                      SUPERVISED RELEASE 1/2/2020           1/1/2023
  OFFENSE
  18U.S.C.j 1349-Conspiracyto CommitBank Fraud
                                                                                                                       1
                                                                                         ,
                                                                                                                       t
  PART 1-ORDER TRANFERRING JURISDICTION                                                                    NOBLE
                                                                                                  CLEBKU.S.DI
                                               UNITED STATESDISTRICT COURT                       s.D.OFFl
                                                                                                        A -FT.V UD.
                                              W ESTERN DISTRICT OF M ICHIGAN



          IT IS HEREBY ORDERED that,pursuantto 18U.S.C.$3605,thejurisdictionoftheprobationeror
  supervised releaseenam ed above be transferred with the recordsofthisCourtto the United StatesDistrictCourt
  fortheSOUTHERN DISTRICT OF FLORIDA upon thatCourt'sorderofacceptanceofjurisdiction.This
  Courthereby expressly consentsthattheperiod ofprobation orsupervised release may bechanged by theDistrict
  Courtto which thistransferismadewithoutfurtherinquiry ofthiscourt.* -                       '

            January 10,2020                                            /S/PaulL.M aloney
           Date                                                  United StatesDistrictJudge

  #'
   I-hissentencemay bedeletedinthediscretionofthelransferringCoul
                                                                -t.
  PART 2-ORDER ACCEPTING JURISDICTION
  UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT                            FLO RIDA
          IT ISHEREBY ORDERED thatjurisdictionover eabove- medprobationer/supervisedreleaseebe
  accepted and assumed by thisCourtfrom and afterthe ntry ofth' order.

                       15>           J&
           EffectiveDa                                          U nited tate      'trictJudge
  Case 0:20-tp-60003-WPD Document 1 Entered on FLSD Docket 01/17/2020 Page 2 of 21

                        Query Reports Vtilities Help W hat's New   LogOut
                                                                                             CLO SED

                                   United States D istrictCoud
                      W estern DistrictofMichigan (Southern Division (1))
                  CRIM INA L DO C KET FO R CA SE #:1:18-cr-00061-PLM -6
                                                   ;




Case title:USA v.Rom eretal                               Date Filed:03/14/2018
Magistratejudgecasenumber:1:18-mj-00026-RSK               Date Term inated:08/22/2018
                                                             .     .
                                                                       jrFi.
                                                                       a
                                                                           LED
                                                                            . bï
                                                                               o                 fy.w '.
                                                                                                 .


Assigned to:DistrictJudge PaulL.
M aloney                                                                     JAN 16 2222
                                                                              ANGELA E.NOBLE
defendant(6)                                                                 Ck:': t)9.DIST CX
                                                                            s.o.oegtk.-FT.uun.
John New ton                                represented by M ichaelJ. ôu 1111 - -- -----
TERM INA TED:08/22/2018                                    Dunn G ibbons PLC
                                                           125 Ottaw a Ave.N W ,Ste.230
                                                           G rand Rapids,M I49503
                                                          (616)458-5297
                                                          Fax:(616)336-0001
                                                          Email:mikedunnlaw@ gmail.com
                                                          LEAD A TTORNE Y
                                                          A TTORNE Y TO BE N O TICED
                                                          D esignation:CJA Appointm ent

Pending Counts                                            Disposition
18:1349,18:1344 ATTEM PT AND                              Defendantsentenced to 27 m onths in
CO NSPIRACY TO COMM IT FRAUD;                             custody follow ed by 3 years supervised
conspiracy                                                release'
                                                                 ,shallpay $93,854.00 restitution
(1)                                                       and $100 specialassessment

HighestOffense Level(Openinq)
Felony

Term inated C ounts                                       Disposition
18:1344(1),18:20,18:2 BANK FRAUD                          Dism issed upon m otion by the
(2)                                                       governm ent

HiqhestOffense Level(Term inated)
Felony

com plaints                                               Disposition
18 U.S.C .1349 -ATTEM PT A ND
CO NS PIRACY TO CO M M IT FRAU D;18
U.s.c .1344 - BAN K FRAUD;18 U.S.C .
1028A -AGG RAVATED ID ENTITY
   Case 0:20-tp-60003-WPD Document 1 Entered on FLSD Docket 01/17/2020 Page 3 of 21

THEFT


Plaintiff
USA                                           represented by Hagen W alterFrank
                                                             U.S.Attorney(Grand Rapids)
                                                             The Law Bldg.
                                                             330 Ionia Ave.,NW
                                                             P.O .Box 208
                                                             G rand Rapids,M I49501-0208
                                                             (616)456-2404
                                                             Email:hagen.frank@ usdoj.gov
                                                             LEAD A TTO RNE Y
                                                             A TTORNE Y TO BE N O TICED
                                                             D esignation.
                                                                         .A ssistantU.S.Attorney

                                                             Jennifer Sm ith M urnahan
                                                             U.S.Attorney (GrandRapids)
                                                             The Law Bldg.
                                                             330 Ionia Ave.,NW
                                                             P.O .Box 208
                                                             Grand Rapids,MI49501-0208
                                                             (616)456-2404
                                                             Email:jennifer.murnahan@ usdoj.gov
                                                             ATTORNEY TO BE NOTICED
                                                             Designation:AssistantU.S.Attorney

                                                             JoelScott Fauson
                                                             U.S.Attorney(Grand Rapids)
                                                             The Law Bldg.
                                                             330 Ionia Ave.,NW
                                                             P.O .Box 208
                                                             G rand Rapids,M I49501-0208
                                                             (616)808-2062
                                                             Email:joel.fauson@ usdoj.gov
                                                             ATTORNEY TO BE NOTICED
                                                             Designation:AssistantU.S.Attorney

 Date Filed   #       DocketText
 02/13/2018     1. COM PLAINT asto XavierRomer,Jelcorby Kent,John Newton,Tyrone M cGowan,
                  .

                   VirquanSmith,AmberKing,TaylorHamilton,TaylorLawhead (Attachments:#1.
                   Continuation ofCriminalComplaint)(MagistrateJudge RayKent,fhw)(1:18-mj-
                   00026-RSK)(Entered:02/13/2018)
 02/13/2018   J..
                Q ATTORNEY APPEARANCE ofHagen W .FrankforUSA (fhw)(1:18-mj-00026-RSN
                   (Entered:02/13/2018)
 02/13/2018   J-I. PENALTY SHEET reComplaint1.astoXavierRomer,Jelcorby Kent,JohnNewton,
                      Tyrone M cG ow an,V irquan Sm ith,Am berKing,TaylorHam ilton,TaylorLaw head
                   (fhw)(1:18-mj-O0026-RSK)(Entered:02/13/2018)
 02/14/2018   1.2. ORDER SCHEDULING PROGRESSION O F CASE as to defendants John Newton,
              .
  Case 0:20-tp-60003-WPD Document 1 Entered on FLSD Docket 01/17/2020 Page 4 of 21

                 Am berKing,TaylorHamilton,TaylorLawhead:prelim inary hearing and detention
                 hearing setfor2/20/2018 at01:30 PM at584 FederalBuilding,Grand Rapids,M I
                 beforeMagistrateJudge RayKent;(Magistrate Judge Ray Kent,fhw)I1:18-mj-
                 00026-RSK)(Entered:02/14/2018)
02/14/2018       W A RRA NT EXEC UTED'
                                     ,defendantJohn New ton arrested by FBIagentW illiam
                 Coleman in Grand Rapids,Ml(USM ControlRoom,mac)(1:18-mj-OO026-RSN
                 (Entered:02/14/2018)
02/14/2018       (NON-DOCUMENT)ORDER APPOINTING FEDERALPUBLIC DEFENDER as
                 counselfordefendantJohn New ton'
                                                ,signed by M agistrate Judge Ray Kent
                (Magistrate Judge RayKent,fhw)(1:18-mj-00026-RSK)(Entered:02/14/2018)
02/14/2018   IQ MINUTES ofFIRST APPEARANCE ofdefendantJohn Newtonheld before
                 Magistrate Judge Ray Kent;defendant's requestforcourt-appointed counsel
                 granted'
                        ,governm entm oved fordetention and defendantrem anded to custody of
                   USM pending furtherproceedingsbeforethe magistratejudge (Proceedings
                   DigitallyRecorded)(MagistrateJudge RayKent,sjc)(1:18-mj-00026-RSN (Entered:
                   02/15/2018)
02/14/2018   7..1. CJA 23 financialaffidavitby defendantJohn Newton in suppod ofrequestforcoud-
             .

                   appointed counsel(sjc)(1:18-mj-00026-RSK)(Entered:02/15/2018)
02/15/2018       FederalPublic Defenderrecom m ends thatM ichaelJ.Dunn be appointed to
                 representdefendantJohn Newton (FederalPublicDefender,)(1:18-mj-O0026-RSK)
                 (Entered:02/15/2018)
02/15/2018       CJA 20 APPOINTM ENT ofMichaelJ.Dunn fordefendantJohn Newtonr
                                                                            'signed by
                MagistrateJudge RayKent(Magistrate Judge RayKent,sjc)(1:18-mj-00026-RSN
                (Entered:02/15/2018)
02/20/2018   V (RESTRICTED ACCESS)PRETRIALSERVICES REPORT asto John Newton
             .

                (Accesstothisdocumentisavailableto the Coud andtemporarilyavailableto
                attorneyls)forUSA,John Newtononly)(USPO Koon,Matthewl/jael)(1:18-mj-
                00026-RSKJ(Entered:02/20/2018)
02/20/2018   jê
             .
              . MINUTES ofPRELIMINARY hearingandDETENTION hearing astodefendant
                 John Newton held before Magistrate Judge Ray Kent;governmentcalled Special
                 AgentW illiam B.C olem an fortestim ony'
                                                        ,probable cause found;defendantw aived
                 detentionand ordereddetained pendingfudherproceedingsbeforethegrandjury'    ,
                 bindoverorderand detention orderto issue (ProceedingsDigitally Recorded)
                 (Magistrate Judge Ray Kent,sjc)Modified to revoke attorney accesson 2/21/2018
                 (sjc).(1:18-mj-00026-RSK)(Entered:02/21/2018)
02/21/2018   #.: ORDER OF DETENTION pending trialasto defendantJohn Newton;signedby
                 MagistrateJudge RayKent(MagistrateJudge RayKent,fhw)(1:18-mj-00026-RSK)
                 (Entered:02/21/2018)
02/21/2018   j-% O RDER thatdefendantJohn Newton is bound overforfurtherproceedings before
             .
                 the G rand Jury;arraignm entand initialpretrialconference ifindictedlorstatus
                 conferencwe setfor3/15/2018 at 10:00 A M at584 FederalBuilding,G rand Rapids,
                 M lbefore M agistrate Judge Ray Kent, 'signed by M agistrate Judge Ray Kent
                 (MagistrateJudge RayKènt,sjc)(1:18-mj-00026-RSK)(Entered:02/21/2018)
02/22/2018   (LQ AMENDED ORDER thatdefendantJohn Newton isbound overforfudher
                 proceedingsbeforethe Grand Jury(amendedtoinclude eachviolationl;signed by
                 Magistrate Judge Ray Kent(Magistrate Judge Ray Kent,sjc)(1:18-mj-00026-RSN
  Case 0:20-tp-60003-WPD Document 1 Entered on FLSD Docket 01/17/2020 Page 5 of 21

                 (Entered:02/22/2018)
             '
02/28/2018    ?
              ..
             ..: NOTICE rescheduling heiring astoJohn Newtonthatwaspreviouslysetfor
                  3/15/2018 at10:00 AM ',arraignment,initialpretrialconference and/orstatus
                  conference is rescheduled to 3/19/2018 at11:30 AM at584 FederalBuilding,Grand
                 Rapids,MlbeforeMagistrateJudge RayKent;(Magistrate Judge Ray Kent,fhw)
                 (1:18-mj-00026-RSK1(Entered:02/28/2018)
03/14/2018   J-.
               Q INDICTMENT asto XavierRomer,JelcorbyT.Kent,JohnNewtonoTyrone E.
                  M cG owan,Virquan P.Sm ith,Am ber L.King,TaylorR.Lawhead,TaylorB.Ham ilton
                  (mIc)(Entered:03/14/2018)
03/15/2018   K
             .
                  PENALTY SHEET reIndictment.
                                            '
                                            J.@ astoXavierRomer,JelcorbyT.Kent,John
                  Newtonz Tyrone E.M cGowan,Virquan P.Sm ithrAmberL.King,TaylorR.Lawhead,
                 TaylorB.Hamilton (Frank,Hagen)(Entered:03/15/2018)
03/15/2018   #J. INITIALPRETRIAL CONFERENCE SUMMARY STATEMENT bydefendantJohn
                 Newton(Dunn,Michael)(Entered:03/15/2018)
03/16/2018   #1. INITIAL PRETRIALCONFERENCE SUMMARY STATEMENT byUSA asto
                 defendantJohnNewton (Frank,Hagen)(Entered:03/16/2018)
03/19/2018   1O6 MINUTES ofARRAIGNMENT and INITIAL PRETRIAL CONFERENCE as to John
                  Newton (6)held beforeMagistrateJudge RayKent;defendantpled notguiltyto
                  Counts 1-2 ofthe indictm ent'
                                              ,detention continued pending fudherproceedings
                 beforethedistrictjudge(Proceedings Digi
                                                       tally Recorded)(Magistrate Judge Ray
                 Kent,sjc)(Entered:03/19/2018)
03/19/2018   107 DEFENDANT'S RIGHTS astodefendantJohn Newton (sjc)(Entered:03/19/2018)
03/21/2018   110 O R DER as to defendants XavierRom ero Jelcorby T.Kent,John Newton,Tyrone E.
                 M cG ow an:Virquan P.Sm ith,Am berL.Kingr TaylorR.Law head,TaylorB.
                 Ham ilton:jury trialsetfor5/22/2018 at08:45 AM at 174 FederalBuilding,
                 Kalam azoo,M Ibefore DistrictJudge PaulL.M aloney' ,finalpretrialconference set
                 for5/14/2018 at10:00AM at174 FederalBuildina   g Kalam azoo,Mlbefore District
                  Judge PaulL.Maloney;signed byDistrictJudgePaulL.Maloney(JudgePaulL.
                  Maloney,acr)(Entered:03/21/2018)
04/04/2018 112 NOTICE astoJohnNewion:changeofpleahearingissetfor4/10/2018at04:00
                  PM at650 FederalBuilding,Grand Rapids,M lbefore Magistrate Judge Ellen S.
                  Carmody'
                         ,(Magistrate JudgeEllenS.Carmody,cbh)(Entered:04/04/2018)
04/09/2018 116 PLEA AGREEMENTasioJohnNewton(Frank,Hagen)(Entered:04/09/2018)
04/10/2018   119 M INUTES ofC HANG E O F PLEA as to defendantJohn New ton held before
                 Magistrate Judge Ellen S.Carm ods
                                                 y'guilty plea entered to Count1 ofthe lndictm ent;
                  detentioncontinued(Proceedings DigitallyRecorded)(MagistrateJudge EllenS.
                  Carmody,jal)(Entered:04/10/2018)
04/10/2018   120 CO NSENT betw een defendantJohn New ton and counselallow ing M agistrate Judge
                 to preside overguiltyplea hearing (jaI)(Entered:04/10/2018)
04/10/2018   121 REPORTAND RECOMQENDATION thatthe guiltypleaofJohn Newtonasto
                 Count1ofthe Indictmentbeaccepted'     ,objectionsto R&R due within 14 days;
                 signedby MagistrateJudge EllenS.Carmody(MagistrateJudge EllenS.Carmody,
                 jal)(Entered:04/10/2018)
04/11/2018   122 NOTICE as to defendantJohn Newton:sentencing setfor8/20/2018 at01:30 PM at
  Case 0:20-tp-60003-WPD Document 1 Entered on FLSD Docket 01/17/2020 Page 6 of 21

                   174 FederalBuilding,Kalamazoo,M Ibefore DistrictJudge PaulL.Maloney'
                                                                                      ,
                 defense counselshould review the obliqationssection oftheW DMIwebsite (Judge
                 PaulL.Maloney,acr)(Entered:04/11/2018)
04/23/2018   141 FIRST MOTION forendsofjusticecontinuance byUSA astoXavierRomer
                   Jelcorby T.Kent
                                 ,J
                                 .
                                   ohnNewton,TyroneE.McGowanyVirquanP.Smith,AmùerL.
                   King,TaylorR.Law head,TaylorB.Ham ilton,Kenneth Bernard Jones,Chauncee
                   Lorenzo Deshawn Meyers(Attachments:#1.ProposedOrder)(Frank,Hagen)
                   (Entered:04/23/2018)
04/23/2018   142 C ERTIFICATE regarding com pliance w ith Lcrim R 12.4 by USA as to XavierRom er,
                   JelcorbyT.KenyJohnNewton,TyroneE.McGowan,VirquanP.SmithqAmberL.
                   King,TaylorR,Law head,TaylorB.Ham ilton,Kenneth Bernard Jones,Chauncee
                   Lorenzo Deshawn Meyersre FIRST MOTION forendsofjusticecontinuance 141
                   (Frank,Hagen)(Entered:04/23/2018)
05/01/2018   157 O RDER A DO PTING REPO RT A ND REC O M M ENDATIO N 121 as to John Newton;
                 signed byDistrictJudge PaulL.Maloney(Judge PaulL.Maloney,acr)(Entered:
                 05/01/2018)
07/09/2018   210 (RESTRICTED ACCESS)INITIALPRESENTENCE REPORT astoJohn Newton ;
                   anobjectionmeeting,ifnecessary,isscheduledforJuly2$ 2018,at10:00a.m.,in
                   KalamazoowiththisU.S.Probation Officer(Accessto thisdocumentisavailable to
                   theCourtand attorneyls)forUSA,John Newton only)(USPO Erickson,
                   Mathewl/jrbl)(Entered:07/09/2018)
07/18/2018   214   (RESTRICTED ACCESS)OBJECTION/RESPONSE to Presentence Repod,21O by
                   defendantJohnNewton (Accesstothisdocumentisavailabletothe Courtand
                   attorneyts)forUSA,John Newtononly)(Dunn,Michael)(Entered:07/18/2018)
07/23/2018   218    (RESTRICTED ACCESS)OBJECTION/RESPONSE to Presentence Repod,21O by
                    USA (Accesstothisdocumentisavailabletothe Courtandattorneyts)forUSA,
                   John Newton only)(Frank,Hagen)(Entered:07/23/2018)
08/07/2018   223    (RESTRICTED ACCESS)FINALPRESENTENCE REPORT asto John Newton
                   IAccessto thisdocumentisavailable to the Coud and attorneyts)forUSA,John
                    Newtononly)(USPO Erickson,Mathewl/jrbl)(Entered:08/07/2018)
08/13/2018   227   SENTENCING MEMORANDUM byJohn Newton(Dunn,Michael)(Entered:
                   08/13/2018)
08/13/2018   228 PRO PO SED O RD ER forPrelim inary Order ofForfeiture by USA as to Xavier
                 Romer,Jelcorby T.Kent,TaylorR.Lawhead,John Newton,Am berL.King,Taylor
                   B.Hamilton IAttorneyJoelS.Fausonaddedto partyUSA(pty:pIa))(Fauson,Joel)
                   (Entered:08/13/2018)
08/20/2018   240 PRELIM INARY ORDER OF FO RFEITURE'
                                                  ,entered proposed order228 as to
                 XavierRomer(1),JelcorkyT.Kent(2),TaylorR.Lawhead (5),John Newton(6),
                 AmberL.King (7),TaylorB.Hamilton (8)'   ,signed by DistrictJudge PaulL.Maloney
                 (Judge PaulL.Maloney,acr)(Entered:08/20/2018)
08/20/2018   241 MINUTES ofSENTENCING forJohn Newton (6)rCount1,Defendantsentencedto
                 27 months in custody followed by 3 years supervised release',shallpay $93,854.00
                 restitution and $100 specialassessment',Count2,Dismissed upon motion bythe
                   governm ent'
                              ,defendantadvised ofrightto appeal'
                                                                ?held before DistrictJudge PaulL.
                   Maloney (CourtReporter:KathleenThomas)(Judge PaulL.Maloney,acr)(Entered:
                   08/20/2018)
  Case 0:20-tp-60003-WPD Document 1 Entered on FLSD Docket 01/17/2020 Page 7 of 21

08/22/2018   247 JUDG MENT asto defendantJohn Newton'
                                                    ,signed by DistrictJudge PaulL.
                 Maloney(Judge PaulL.Maloney,cmc)(Entered:08/22/2018)
08/22/2018   248 (RESTRICTED ACCESS)STATEMENT OF REASONS re 247astoJohn Newton
                 (AccesstothisdocumentisavailabletotheCoud andattorneyts)forUSA,John
                 Newtononlyj(Judge PaulL.Maloney,cmc)(Entered:08/22/2018)
11/13/2018   317 JUDGM ENT RETURNED EXECUTED asto John Newton on October19,2018
                 (ems)(Entered:11/14/2018)
03/13/2019       (NON-DOCUMENT)ATTORNEY APPEARANCE ofJenniferSmithMurnahanfor
                 USA (AttorneyJenniferSmithMurnahanadded to party USA(pty:pIa))(Murnahan,
                 Jennifer)(Entered:03/13/2019)
04/01/2019   358 LETTER requestingdocketsheet' ,docketsheetmailed todefendant4/2/2019(ems)
                 (Entered:04/02/2019)
09/19/2019   364 MOTION forforfeitureofproperty(Motion ForFinalOrderofForfeiture)by USA as
                  to XavierRomer,Jelcorby T.Kent,John Newton,Tyrone E.McGow an,AmberL.
                  KingrTaylorR.Lawhead,TaylorB.Hamilton (Attachments:# 1.Exhibit1,#î.Exhibit
                  2, # 3 Proposed Order)(Murnahan,Jennifer)Modised texton9/20/2019 (ems).
                  (Ente-red:09/19/2019)
09/23/2019   365 FINAL O RDER O F FORFEITURE'
                                            ,granting motion forforfeiture ofpropedy 364 as
                  toXavierRomer(1)sJelcorbyT.Kent(2),Tyrone E.McGowan(3),TaylorR.
                  Lawhead (5),John Newton(6),AmberL.King (7)tTaylorB.Hamilton (8)'
                                                                                 ,signed by
                  DistrictJudge PaulL.Maloney(Judge PaulL.Maloney,acr)(Entered:09/23/2019)
01/10/2020   376 O RDER TRANSFER RING JURISDICTIO N ofprobationer/supervised releasee John
                 Newton to Southern DistrictofFlorida'
                                                     ,signed by DistrictJudge PaulL.Maloney
                  (Judge PaulL.Maloney,cmc)(Entered:01/10/2020)
Case 0:20-tp-60003-WPD Document 1 Entered on FLSD Docket 01/17/2020 Page 8 of 21
         Case 1:18-cr-OOO61-PLM ECF NO.79 filed 03/14/18 PageID.133 Page 1 Of5



                                  UN ITED STATES D ISTRICT COU RT
                                  W ESTERN DISTRICT O F M ICH IGA N
                                        SOUTHERN DIVISION


     UN ITEI) S'I-A-
                   'I-ES ()F A M ERICA ;

                          Plailltiff,




                              5
              'd
     .




                          Defendants.
                                                 /     IN D ICTM ENT

            The Grand Jury charges:

                                               CO UNT I
                                             (Conspiracy)
            Beginning notlaterthan January 20,2018,and continuing untilon oraboutJanuary 31,

     20l8,in the Sotlthern Division ofthe W estern DistrictofM ichigan,and elsewhere,the

     Defendants.




                                        *
     did w illfully and know ingly conspire,confederate and agreew ith one anotherto knowingly

     executea schem e oral-tifsce to defraud banksw hose depositsw erethen insured by the Federal

     DepositInstlrance Corporation,in violation of-ritle l8,United States Code,Section l344.
Case 0:20-tp-60003-WPD Document 1 Entered on FLSD Docket 01/17/2020 Page 9 of 21
        Case 1:18-cr-OO061-PLM ECF NO.79filed 03/14/18 PageID.134 Page 2 of5



                                OBJECT.M EAN S AND M ETH OD S

           TlleobjectoftheconspiracywastbrDefendantstounlawfullyenrichthemselvesatthe
     expense ofotherpersonsand financialinstittltions.

            TheDefendantsaccomplishedthisobjectbybreakingintounoccupiedvehiclesofother
     persons,stealing pursesthatcontained checkbooks,identifscation docum ents,access deviccs,and

     otherpersonalproperty belonging to 19 otherpersons,whose identitiesare know n to the grand

     jury'and whoseinitialsare DK,EJ,JD,GC,AM ,BT,ST,MK,RK,JH,M HsLK.KL,M G,EG,
     DC,A C,CW and CM ,and then forging checksfroln som e ofthose personsmade payable to

     othersofthem .

            Thereatter,the Detkndantstraveled to branchesofbanksthatheld accountsofvictim s

     whosecheckshad been forged and made payable to othervictim sand,using identification

     docum elltsofthe payeevictim s.negotiated the checksby posing asthepayee victims.

     l8 U.S.C.j 1349
     18 U.S.C.j 1344
Case 0:20-tp-60003-WPD Document 1 Entered on FLSD Docket 01/17/2020 Page 10 of 21
         Case 1:18-cr-OO061-PLM EC F N0.79 filed 03/14/18 PageID.135 Page 3 Of5



                                              C OUN T Z
                                             (Bank Fraud)
            Beginning notlaterthan January 20,2018,and continuing untilon oraboutJanuary 3ls

     20l8,in the Southern Division ofthe W estern DistrictofM ichigan,and elsew here.the

     Defelldants,




     knowingly executed,and attem pted to execute,a schem e orartifice to defraud financial

     institutions including,butnotlim ited to,Chase Bank,whosedepositsw erethen insured by the

     FederalDepositInsnrance Corporation.

            Specifically,and ascharged in Count lofthislndictm ent,w hich allegationsare

     incorporated specifically and by reference and asifstated herein,the Detkndantsbroke into

     parked vehiclesand stole checkbooksand m eansofidentification,including driver's Iicenses,

     and aided and abetted one anotherin doing so. Thereafter,the Defendantscaused and directed

     the stolen checksto be forged and m ade payable to othervictim s ofthe break-ins,and then used

     the stolen m eansofidentification ofpayee victimsto negotiate,orattem ptto negotiatesthe

     fbrged checks forcash atthe banks.

     l8U.S.C.1 l344(.1)
     18U.S.C.: 20
     18U .S.C.: 2
Case 0:20-tp-60003-WPD Document 1 Entered on FLSD Docket 01/17/2020 Page 11 of 21
         Case 1:18-cr-OOO61-PLM ECF NO.79filed 03/14/18 PagelD.136 Page 4 Of5



                                               C OUN T 3
                                       (Aggravated ldentityTheft)
            Beginning notIaterthan January 20,20 18,and continuing untilon oraboutJanuary 31,

     2018,in the Southern Division ofthe W estern DistrictofM ichigan,and elsew here,the

     Defendants.




     did kllow ingly possessand use,and aid and abetothersin possessing and using,withoutlawful

     atlthority,meansofidentification ofotherpersons,namely,driver's licenses,bank cards,and

     creditcards belonging to otherpersons.dtlring and in relation to felony violationsof 18 U.S.C.

     jj l349 and l344,namely,conspiracyto commitbank fraud and bank fraud.
            Specifically,the Defbndants used and possessed stolen m eansofidentification forthe

     purpose offorging checksw hich they then cashed,and attem pted to cash,using otherstolen

     meansofidentlfication asalleged in Counts land 2 ofthis lndictm ent,w hich allegationsare

     incorporated specifically and by reference and as ifstated herein.

     18tJ.S.C,: l028A(a)(1)
     18U.S.C.1 1028A(c)(5)
     18U.S.C.: 1028A(b)
     18U.S.C.: l028(d)(7)
Case 0:20-tp-60003-WPD Document 1 Entered on FLSD Docket 01/17/2020 Page 12 of 21
         Case 1:18-cr-0O061-PLM ECF NO.79 filed 03/14/18 PageID.137 Page 5 Of5



                                   FO RFEITURE A LLEGATION
                          (Conspiracy toCom mitBank Fratldand Bank Fraud)
            The allegationscontained in Cotlnts land 2 ofthis lndictm entare hereby re-alleged and

     incorporatedbyl'eferenceforthepurposeofallegingaforfeiturepursuantto l8U.S.C.j
     982(a)(2)(A)and 18U.S.C.j982(b)(l).
            Pursuantto 18U.S.C.j982(a)(2)(A),upon convictionofconspiracyto commitbank
     ti'audand bank fraud inviolationofl8 U.S.C.jj l349 and 1344 assetforth inCounts 1and 2 of
     this Indictm ent.the Defendants,




                                        *
     shallfbrfbitto the United StatesofAmerica any property constituting.orderived fiom ,proceeds

     the Defbndantsobtained directly orindirectly,asa resultofthe offense. The property to be

     forfeited includes.butisnotlimited to,thefollowing:Approximately$l2,841inUnited States
     currcncy seized from the N issan Arm ada and Dodge Caravan the Defkndantswere occupying

     when they werearrested on January 31,20l8.

     l8U.S.C.j982(a)(2)(A)
     21U .S.C.j853(p)
     18U.S.C.j982(b)(l)
     l8U .S.C.jj l344,1349                             A TRUE n'*'*

     AN DREW BY ERLY BIRGE                             PA'R-
                                                           kb-(i-t'
                                                                  .
                                                                  ik-7-I:
                                                                        -b--It'
                                                                              f;pERjoN
     United States Attorney


                              k? d
     lIA GEN W AI,'I'F,
                      'R FRANK
     AssistantUnited StatesAttorney
Case 0:20-tp-60003-WPD Document 1 Entered on FLSD Docket 01/17/2020 Page 13 of 21
            Case 1:18-cr-O0O61-PLM ECF NO.247 filed 08/22/18 PageID.964 Page 1 Of9
A()245B (MIW I
             JRcv.I2/l6)-JudgmentinaCri
                                      m InalCasc


                              U nited States D istrict C ourt
                                             W estern DistrictofM ichigan

U NITED STATES O F AM ERICA                            JU DG M ENT IN A CR IM INA L CAS E
-
    VS-                                                       Case Num ber:1'
                                                                            .18-cr-O61-06

JO HN NEBS O N
                                                              USM Number:22038-040

                                                              M ichaelJ.Dunn
                                                              Defendant'sAttorney

THE DEFENDANT:
? pleaded guil
             tyto countOne ofthe Indictment.
IE1pleadednolocontenderetoCounqs) ,whichwasacceptedbythecoud.
 I
 Z1wasfoundguilty on Countls) aftera pleaofnotguilty.
Thedefendantisadjudicatedguiltyoftheseoffensets):

    Title & Section                                      Offense Ended                CountNo.

    18 U.S.C.j 1349                                      January 31,2018              O ne

Nature ofOffense

Conspiracy to Com mitBank Fraud

The defendantis sentenced as provided in the following pages ofthisjudgment. The sentence is im posed
pursuantto the Sentencing Reform Actof1984.

Z CountTwo is dism issed on the m otion ofthe United States.

IT IS O RDERED thatthe defendantmustnotify the United States attorney forthis districtwithin 30 days ofany
change ofname,residence,ormailing addressuntilaIIfines,resti
                                                           tution,costs,and specialassessmentsim posed
bythisjudgmentarefullypaid.Ifordered to payrestitution,thedefendantmustnotifythecoud and United States
attorney ofmaterialchanges in economic circum stances.
                                                        Date ofIm posi
                                                                     tion ofSentence:August20,2018


DATED:August22,2018                                       /s/PaulL.Malonev
                                                        PaulL.Maloney
                                                        United States DistrictJudge
Case 0:20-tp-60003-WPD Document 1 Entered on FLSD Docket 01/17/2020 Page 14 of 21
              case 1:18-cr-O0O61-PLM EC F No.247 filed 08/22/18 PagelD.965 Page 2 of9
A()24513 (M IW D Rcv !2/16)-Judt:mentillaCrirnIn:1lC:1se
Jtldgluent- Page 2
Delèlldant'.1()1IN N Eï.VTI'IN
Case Ntllnber.1(18-cr-()6l-()t7

                                                            IM PRISO NM ENT
          The defendantisherebycomm itted to thecustodyofthe Uni
                                                               tedStates Bureau ofPrisonsto be im prisonedfora
totalterm oftwenty-seven (27)m onths.
M         The Coud makesthe following recom mendationsto the BureauofPrisons:

          Thatthe defendantreceive educationaland vocationaltraining (culinary arts)oppodunities.
          Thatthe defendantbe designatedto a correctionalfacilitycl
                                                                  oseto Ft.Lauderdale,FL.


? The defendantisremanded tothecustody ofthe Uni     ted States Marshal.
E5 The Defendantshallsurrenderto the Uni  ted States Marshalforthisdistrict:
      (El At                    on                       .
      EEl As notified by the Uni
                               ted States Marshal.

     The defendantshallsurrenderforservice ofsentence atthe insti tution designated by the Bureau ofPrisons:
        (Zl Before 2:00 P.M .on              .
            Asnotified by the United States M arshal.
            As noti
                  fied by the Probati
                                    on orPretrialServices Office.




                                                                R ETU R N

Ihaveexecuted thisjudgmentasfollows:




          Defendantdelivered on                                             To

At                                                         ,with a cedified copyofthisjudgment.


                                                                         Uni
                                                                           ted States M arshal


                                                                         By:
                                                                                 Deputy United States M arshal
Case 0:20-tp-60003-WPD Document 1 Entered on FLSD Docket 01/17/2020 Page 15 of 21
                Case 1:18-cr-0O061-PLM EC F No.247 filed 08/22/18 PageID.966 Page 3 Of9
A()245B(MIWD Rev.12/I6)-JudqmentinaCri
                                     m InalCase
Judjment-Page3
Delcndant:.lOl1N NEW '1-()N
Case Ntlmberzl.l8-cl=(J61-06

                                                   SUPERVISED RELEASE

Uponreleasefrom imprisonment,thedefendantshallbeonsupervised releaseforaterm ofthree(3)years.The
Coud approves releaseto the Southern DistrictofFlorida and willfavorablyconsidera transferofjurisdiction to
sam e upon requestofthe Probation Office.


                                                  MANDATORY CO NDITIONS

          You mustnotcom m itanotherfederal,state orIocalcrime.

2.        You m ustnotunlawfull
                              y possess a controlled substance.
          You m ustrefrainfrom any unlawfuluse ofa controlled substance.You m ustsubmitto one drug testwithin
          15 daysofrelease from im prisonmentand atI  easttwo periodicdrugteststhereafter,as determ ined bythe
          Coud.
                 E1     The abovedrugtestingcondition issuspended,based onthe Court'sdeterminationthatyou
                        pose a Iow risk offuture substance abuse.(checkifapplicable)

4.        X         You m ustcooperate in the collection ofDNA as directed by the probation officer.(checkifappiicabl
                                                                                                                    e)

          ID        You mustcomplywi ththe requirementsoftheSexOffenderRegistrationand NotificationAct(42
                    U.S.C.j 16901,etseq.jAsdirected bythe probationofficer,the BureauofPrisons,orany state
                     sex offenderregistration agency in which you reside,work,are a student,orwere convicted ofa
                     quali
                         fying offense.(checkifappli
                                                   cable)

          E:1       You m ustpadicipate in an approved program fordomestic violence.(checkifappl
                                                                                               icable)

You m ustcom ply with the standard conditions thathave been adopted by this courtas wellas wi
                                                                                            th any other
conditions on the attached page.
Case 0:20-tp-60003-WPD Document 1 Entered on FLSD Docket 01/17/2020 Page 16 of 21
               Case 1:18-cr-OOO61-PLM ECF No.247 filed 08/22/18 PageID.967 Page 4 Of9
A .()245B ('N1IW D Rcv.I2/16)-Judament
                                 G'   i11aC rirninalC.asc
Jtidgluent- Page 4
Del/lldant .1(-)11N N EW TIIN
Case Ntlmber:l'l8-cr-(J6l-O6


                                            STANDA RD CONDITIONS O F SUPERVISION
Aspartofyoursupervisedrelease,you m ustcompl    yw iththefollowing standard conditionsofsupervision.Thesecondi  tions
are im posed becausetheyestablishthebasicexpectationsforyourbehaviorw hileon supervision and identi  fythe m inim um
toolsneeded byprobationofficersto keep inform ed,repodtothe Courtabout,andbring aboutim provementsinyourconduct
and condi tion.

          Youmustrepodtotheprobationofficeinthefederaljudicialdistrictwhereyouareauthorizedtoresidewi
                                                                                                    thin72hours
          ofyourrelease from im prisonment,unlessthe probation o#i cerinstructsyouto repod to a di#erentprobationoffice
          orwithina di  fferenttime fram e.
          Afterinitiallyreportingtotheprobationoffi
                                                  ce,youwillreceive instructionsfrom theCourtortheprobationofficerabout
          how and when you m ustrepod tothe probation officer,and you m ustrepod tothe probationofficerasinstructed.
          You mustnotknowingl
                            y Ieave thefederafjudicialdistrictwhere youareauthori
                                                                                zed to reside wi
                                                                                               thoutfirstgetting
          perm issionfrom the Coud orthe probation officer.
4.        Youm ustanswertruthfullythe questionsasked byyourprobationofficer.
5.        Youm ustIiveatapl aceapprovedbythe probationo#icer.Ifyouplanto changewhereyouIiveoranythingaboutyour
          Ii
           vingarrangements(suchasthepeopleyouIivewith),youmustnotiN theprobationofficeratIeast10daysbefore
          the change,Ifnotifyingthe probationofficerinadvance isnotpossibledueto unantici
                                                                                        patedcircum stances,youm ust
          notifythe probationofficerwithin72 hoursofbecom ingaware ofa change orexpected change.
6.        You m ustallow the probation officerto visityou atany tim e atyourhome orelsewhere,and you mustpermitthe
          probation officertotake any items prohibited bythe conditionsofyoursupervisi
                                                                                     onthathe orshe observesin plain
          view .
          You mustwork fulltime (atIeast30 hours perweek)ata laM ultype ofemployment,unless the probati
                                                                                                      on officer
          excusesyoufrom doingso.Ifyoudonothave full    -time employmentyoumusttrytofindfull-time employment,unless
          the probation officerexcuses youfrom doing so. lfyouplantochange where youw orkoranything aboutyourwork
          (suchasyourpositi
                          onoryourjobresponsibilities),youmustnotifytheprobationoffi
                                                                                   ceratleast10daysbeforethe
          change. If notifying the probation officer at Ieast 10 days in advance is not possible due to unanticipated
          circum stances,you mustnotifythe probation officerwithin 72 hours ofbecom ing aw are ofa change orexpected
          change.
          You m ustnotcomm unicate orinteractw i th someoneyou know isengagedin crim inalacti vity.Ifyouknow som eone
          hasbeenconvicted ofafel  ony,youm ustnotknowinglycomm unicate orinteractwiththatpersonwithoutfirstgetting
          the permission ofthe probation offi
                                            cer.
9.        Ifyou are arrested orquestioned bya Iaw enforcem entofficer,youm ustnotifythe probation officerwithin 72hours.
10.       Youmustnotown,possess,orhaveaccessto afirearm,ammuni   tion,destructivedevi
                                                                                    ce,ordangerousweapon(i.e.,
          anythingthatwasdesigned,orwasmodifiedforthe specific purpose ofcausing bodily injury ordeathto another
          person suchasnunchakusortasers).
          You m ustnotactormake any agreementw i     th theIaw enforcem entagencytoactasa confidentialhum an sourceor
          informantwithoutfirstgetting the perm ission ofthe court.
          Ifthe probationo#i
                           cerdeterminesthatyoupose arisktoanotherperson (includinganorganization),theprobation
          officermay requireyouto notifythe person aboutthe riskand you m ustcom plywiththatinstruction. The probation
          officermay contacttheperson and confirm thityou have noti
                                                                  fi
                                                                   edthe personaboutthe risk.
          You m ustfollow the instructi
                                      onsofthe probationofficerrelated to the condi
                                                                                  tionsofsupervision.


U.S.Probation Office Use Only
A U.S.probation officerhas instructed me on the conditi
                                                      ons specified by the courtand has provided me with a wri
                                                                                                             tten copy
ofthisjudgmentcontaini
                     ngthese condi
                                 tions. Forfudherinformation regarding these condi
                                                                                 tions,see Overview ofprobation
and Stlpervised Release Conditions,available at:www .uscourts.nov.

Defendant'sSignature                                                                    Date
Case 0:20-tp-60003-WPD Document 1 Entered on FLSD Docket 01/17/2020 Page 17 of 21
               Case 1:18-cr-O0061-PLM ECF No.247 filed 08/22/18 PageID .968 Page 5 of9
A()2458 (MIW D Rcv 12/I6)
                        -JudalnentiI!aCrirnlnalCase
Jtldyluent-Page5
Del%
   tlldant J()lIN NESV'1-IIN
Case Nunlber.l'l8-cr-()6l-('
                           )6

                                       SPECIA L CO N DITIO NS O F SUPERVISIO N


          Youm ustparticipate ina program oftesting andtreatm entforsubstance abuse,asdirected bythe probation officer,
          and follow the rules and regulations ofthatprogram untilsuch time as you are released from the program bythe
          probationofficer,and shallpayatleasta podionofthe costaccordingto yourability,asdetermined bytheprobation
          offi
             cer.                                                                                                '
          Youm ustprovide the probation officerwi
                                                thaccessto anyrequestedfinancialinform ationand authorize therelease
          ofanyfinanci
                     alinform ation.The probation office willshare financialinformationw i
                                                                                         th the U.S.Attorney'sOffice.
          You m ustnotappl
                         y for,norenterinto,any loan orothercredittransaction w ithoutthe approvalofthe probation officer.

          You mustnotcreate/form anynew businessenti
                                                   tiesduringthisperiod ofsupervision.
          You mustnotopenanynew personalorbusinessaccountswithoutthe approvalofthe probation offi
                                                                                                cer.

          I
          fthejudgmentimposesafineorrestitution,youmustpaythefineorresti
                                                                       tutioninaccordancewiththeScheduleof
          Paymentssheetofthisjudgment.Youmustalsonoti
                                                    fythecoudofanychangesineconomiccircumstancesthatmight
          affecttheabilityfo paythisfinancialobligation.
          Ifyouare unem ployedafterthefirst60daysofsupervision,orfor6odaysafterterminationorIay-offfrom em ploym ent,
          you mustperform atIeast20 hoursofcom m unityservice work perweek,asdirected bythe probation officer,until
          gainfullyemployedfull
                              -time.
Case 0:20-tp-60003-WPD Document 1 Entered on FLSD Docket 01/17/2020 Page 18 of 21
                Case 1:18-cr-O0061-PLM ECF NO.247 filed 08/22/18 PageID.969 Page 6 of9
A(
.
  )245B ('MlW fJRcv.12/I6)-Judf
                              *et
                                'mentin aCrimlnalCase
Jtldyl
     nent-P)a1gle
Delelldant .1(-
                 6
                N NEW TON
Case Ntlmbef:l7l8-cr-()6I-t)(7

                                               CRIM INAL MONETARY PENALTIESI
        The defendantm ustpay the totalcriminalmonetary penalties underthe Schedule ofPayments on the
following pages.
                 Assessm ent                                      Fine                                     Restitution
                     $100.00                                       -0-                                     $93,854.00

          The determ ination ofresti
                                   tution is deferred until                        .An Amended Judgm entina Crim inalCase
           (AO 245C)willbe entered aftersuchdetermination.
W         Thedefendantshallmakerestitution(includingcommunityrestituti
                                                                     on)tothefollowingpayeesintheamount
           Iisted below.
Ifthe defendantm akes a padialpayment,each payee shallreceive an approxim ately proportioned paym ent,
unless specified othefwise in the priority orderorpercentage paym entcolum n below. However,pursuantto 18
U.S.C.j3664(1),allnonfederalvictimsmustbe paid beforethe United Statesis paid.
                                                                                                                Priority Order
                                             TotalAm ount                     Am ountof                         orPercentage
         Nam e ofPavee                          of Loss                   Restitution O rdered                   of Pavm ent

 Chase Bank                                    $12,800.00                      $12,800.00
 611 W oodw ard Avenue
 MailCode M I1-8007
 Detroit,M I48226
 Fifth Third Bank                              $13,005.00                      $13,005.00
 1830 EastParis SE
 M D RSCB3B
 G rand Rapids,M I49546
 Alliance Catholic Credi
                       t                        $2,750.00                       $2,750.00
 Union
 26913 Nodhw estern
 Highway
 Suit520
 Southfield,M I48033
 M ichigan State University                     $6,805.00                       $6,805.00
 FederalCreditUnion
 PO Box 1208
 EastLansing,M l48826
 Dane County Credi tUnion                      $10,300.00                      $10,300.00
 709 Struck Street
 M adison,W l53711
 Associated Bank                               $15,450.00                      $15,450.00
 330 EastKilbourne Ave
 Mil
   w aukee,W l53202


                      1
                     Findingsforthetotalamountot' *                        >
                                                   lossesarcrcquired underCh apttl.s 109A.l10,Il0A,ant
                                                                                                     l1l3.
                                                                                                         4.ot''lxitle l8 t
                                                                                                                         x
                                                                                                                         or
          (lftbnsescomlnittedon orafïerSeptel
                                            nber l3.1t.
                                                      )94.butbelbreApril23,l99ti.
Case 0:20-tp-60003-WPD Document 1 Entered on FLSD Docket 01/17/2020 Page 19 of 21
             Case 1'
                   .18-cr-0OO61-PLM EC F No.247 filed 08/22/18 PageID .97O Page 7 of9
A()245B (M1W D Rcv l2/16)-Judement1)
                                   ,aCri
                                       m lnalCase
Jkddglncnt- Page7
Delundallt:.101IN NEW TIIN
Uase Ntlmber:l.l8-cr-()bl-f)b

 RegionsFinancial                           $21,790.00           $21,790.00
 Corporation
 350 N.W aterStreet
 Decatur,IL 62523
 S.B.                                        $100.00               $100.00
                                             $380.00               $380.00
 J.and M.H.                                  $300.00               $300.00
                                             $345.00               $345.00
                                            $4,200.00             $4,200.00
                                             $115.00               $115,00
 R.R.                                        $650.00               $650.00
                                            $1,000.00             $1,000.00
                                             $108.18               $108.18
                                            $1,697.16             $1,697.16
 CincinnatiInsurance                         $900.00               $900.00
 P.O.Box 18
 Bellbrook.O H 45305
 Claim#:305066
 Victi
     m :E.and M .G .
 Integra Insurance Group                     $400.00               $400.00
 (MetLi
      fe Insurance)
 M etLife,P.O.Box6040
 Scranton,PA 18505
 Claim#:7-G6332841
 Victim :A.M .
 ProgressiveAuto lnsurance                   $261.82               $261.82
 (Subrogation Payment
 Center)
 24344 Networks Place
 Chicago,IL 60673
 Claim#:183704759
 Victim :C.V.
 Acuity InsuranceCo.                         $496.84               $496.84
 2800 S.TaylorDr.
 Sheboygan,W I53081
 Claim#:P7-1738
 Victim :C.W .

         Restitution am ountordered pursuantto plea agreement:

         Thedefendantmustpay intereston restitution and/ora fineofmorethan$2,500,unl
                                                                                   esstherestituti
                                                                                                 on orfine ispaid
         infullbeforethefifteenthdayafterthedate ofthejudgment,pursuantto 18 U.S.C.j 3612(9.AIIofthe payment
         optionsintheScheduleofPaymentsmaybesubjecttopenal    tiesfordelinquencyanddefault,pursuantto18U.S.C.
         j3612(g).
Case 0:20-tp-60003-WPD Document 1 Entered on FLSD Docket 01/17/2020 Page 20 of 21
             Case 1:18-cr-OOO61-PLM ECF No.247 filed 08/22/18 PageID.971 Page 8 Of9
A()24511(M lsk'D Rcv 12/16)-Juder
                                nenti1
                                     ,aCriminalCase
Jtldgment- Page 8
Dclt-lldant..p()IIN NEW TON
Case Ntlmber:l:l8-cr-061-()6

         The Coud determ ined thatthe defendantdoes nothave the abili
                                                                    tyto payinterestand itisordered that:
         EZ the interestrequirementiswaived forthefine.
         Z the interestrequirementiswaivedforthe resti   tution.
         E1the interestrequirementforthefine i s modified asfollows:
         E1the interestrequirementforthe restitution is modi fied asfollows:
Case 0:20-tp-60003-WPD Document 1 Entered on FLSD Docket 01/17/2020 Page 21 of 21
               Case 1:18-cr-0OO61-PLM EC F No.247 filed 08/22/18 PageID.972 Page 9 Of9
A()2458 (MINV'D Rcv.l2/l6)-Jtldgment11
                                     37)(-
                                         .rlrninalCasc
Jtldglucnt-Page9
Dett-lldallt:.101IN NEW TON
Case Ntlmber.l:I8-cr-()6l-()6

                                                         SCHEDULE O F PAYM ENTS
Having assessed the defendant'sabilityto pay,paymentofthe totalcriminalmonetarypenalties isdueasfollows:

                     Lump sum paymentof$100.00 due immediatel
                                                            y,balance due
                     EEInotIaterthan       ,or
                     Z inaccordancewith E1C, Q D, E1E, or X F, below'
                                                                    ,or
B                    Paymentto begin immediately (may be combined with C,D,orF,belowl;or
                     Paymentin equal                  (e.g.,weekly,monthl
                                                                        y,quaderly)installments of$            overa
                     periodof             (e.g.,monthsoryears),tocommence                   (e.g.,30or60days)afterthe
                     dateofthisjudgment,or
                     Paymentinequal                (e.g.,weekly,monthl
                                                                     y,quaderl
                                                                             y)installmentsof$           overaperiod
                     of            (e.g.,monthsoryears),to commence                (e.g.,30or60days)afterrelease from
                     i
                     m prisonm entto aterm ofsupervisi
                                                     on'
                                                       ,or
E                    Paymentduringthe term ofsupervised release willcommence within            (e.g.,30 or60 days)after
                     releasefrom im prisonment. The coud wilisetthe paym entplanbased on an assessm entofthe defendant'
                                                                                                                      s
                     abilityto pay atthattime;or
F          W         Speci  alinstructions regarding the paymentofcriminalmonetary penalti
                                                                                         es:
           The restitution and/orfine is to be paid in minimum quaderly installments of $25.00 based on IFRP
           padicipation,orminimum monthlyinstallmentsof$20.00 based on UNICOR earnings,during the period of
           incarceration,to commence60daysafterthedate ofthisjudgment.Anybalancedue uponcommencement
           ofsupervision shallbe pai
                                   d,during the term ofsupervision,in mini
                                                                         m um monthlyinstallments of$200.00 to
           commence 60 daysafterrelease from imprisonment. The defendantshallapply aIImonies received from
           incometaxrefunds,lotterywinnings,judgments,and/oranyotheranticipatedorunexpectedfinancialgains
           to any outstanding coud-orderedfinancialobligations.

Unlessthecoudhasexpressl
                       yorderedotherwiseinthespecialinstructionsabove,ifthisjudgmentimposesimprisonment,
paym entofcriminalmonetarypenaltiesisdue duringtheperiodofim prisonm ent.AlIcrim inalm onetarypenalties,exceptthose
paym entsm adethroughtheFederalBureauofPrisons'lnm ateFinancialResponsibi    li
                                                                              tyProgram ,arem adetotheClerkofthe
Court,399FederalBuilding,110M ichiganN.W .,G randRapids,M l49503,unlessotherwisedirectedbythecoud,theprobati     on
omcer,orthe Uni ted States Attorney.
The defendantshallrecei
                      ve credi
                             tforaIlpaym entspreviousl
                                                     y m ade toward anycrim inalm onetarypenaltiesimposed.

 X         JointandSeveral
Defendantand Co-DefendantNamesand Case Numbers (including defendantnumber),Jointand SeveralAmount,and
corresponding payee,i
                    fappropriate:
XavierRom er,Jel corbyT.Kent,Virquan P.Sm i  th,Tayl
                                                   orR.Lawhead,Am berL.Ki
                                                                        ng,and TaylorB.Hamilton,and anyone
else found responsibleforthisoffense,1:18-cr-61.

 EZI       The defendantshallpay the costofprosecution.
 EEI       The defendantshallpay thefollowing coud costts):
 X         The defendantshallforfeitthe defendant'sinterestinthefollowing propedyto the United States:
           Prelim inary OrderofForfeiture issuedAugust20,2018.

 Paymentsshallbe applied inthe following order:(1)assessment,(2)resti
                                                                    tution principal,(3)restitution interest,(4)fine
 principal,(5)fineinterest,(6)communityrestitution,(7jpenalties,and(8)costs,includingcostofprosecutionandcoudcosts.
